Title: Albert Gallatin: Notes re Orleans Defense Bill, 31 January 1807
From: Jefferson, Thomas,Gallatin, Albert
To: 


                        
                            
                                31 Jan. 1807
                            
                        
                        And be it further enacted
                        That there shall be granted a bounty of one quarter section containing 160 acres of land, to be located on
                            any of the public lands of the United States not otherwise reserved, in that part of the western district of the territory
                            of Orleans which lies south of the red river & east of a meridian passing through Natchitoches, to each of the said
                            volunteers being a free, able-bodied, white male citizen of some one of the states of the Union of the age of 18, and under
                            that of 35 years and accepted as such by an officer to be appointed for that purpose who in addition to his engagements as
                            a volunteer, shall undertake to remove to the said territory in person shall present himself at the office of the Register
                            the land office for the district above mentioned within twelve months after the passing of this act; and who shall
                            actually and immediately after location settle on such quarter section & continue to reside thereon for the space of
                            five seven years then next ensuing if so long he shall live, on the condition of forfeiture if he shall fail so to do.
                            Every such volunteer so removing to the territory aforesaid shall be permitted to locate any quarter section not otherwise
                            reserved, claimed or located within the above described bounds: which location shall be made by each in the order in which
                            he shall have personally presented himself for that purpose at the office of the Register of the land office for the
                            district above mentioned, on his arrival in the said territory: of which an entry shall be made and a certificate given to
                            the party specifying the particular number which his entry bears in the numerical order from the first to the last of
                            those presented: provided that if two or more persons shall present themselves at the same time for that purpose at the
                            office of the Register, he shall immediately decide by lot the numerical order of the entries of such persons. And the
                            time and manner of making the actual locations according to the numerical order of the entries shall be fixed, as soon as
                            a sufficient quantity of the lands shall have been surveyed, by public proclamation to be issued by the President of the
                            United States, who is hereby likewise authorised to except from the land to be located, in addition to the lands otherwise
                            claimed or already reserved by law, such islands or other tracts as he in his opinion ought to be reserved and
                        excepted.
                    